Exhibit 10.1.3

 

AMENDMENT NO. 4

TO THE

UNIFIED WESTERN GROCERS, INC.

CASH BALANCE PLAN

 

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of March 28, 2005, as follows:

 

1. Section 6.2(g) of the Plan is hereby amended by deleting the reference to
“$5,000” in the first sentence thereof and replacing it with “$1,000.”

 

2. Section 6.3(a) of the Plan is hereby amended by deleting the reference to
“$5,000” in the second sentence thereof and replacing it with “$1,000.”

 

* * * * *

 

The Company has caused this Amendment No. 4 to be signed on the date indicated
below, to be effective as indicated above.

 

        “Company”        

UNIFIED WESTERN GROCERS, INC.

Dated:    August 17, 2005

     

By:

  /s/    ROBERT M. LING, JR.                         Robert M. Ling, Jr.        
   

Its:

  Executive Vice President                 General Counsel